Judgment was entered in the Supreme Court,
Per Curiam.
— Malice was the gist of this action, and the natural and probable consequence of this arrest was the imprisonment of the plaintiff. The suffering of the plaintiff from cold, the want of a bed to lie upon, and deprivation of food for many hours, sprang directly from the imprisonment to which the malice of the defendant exposed the plaintiff Because others may have also been in fault, it does not take away the participation of the defendant in the wrong done to the plaintiff
Judgment affirmed.